Title: To George Washington from Gilliss Polk, 14 April 1787
From: Polk, Gilliss
To: Washington, George

 

Sir
Somerset County [Md.] Apl 14th 1787

George Digges Esqr. of Prince George’s County, Applyed to me to procure for you, one thousand feet of flooring plank, to be precisely 24 feet long when dressed, and to be clear of Knots and Sap, A hard Saying this, however I undertook it, and with difficulty have procured it, nearly Answering the description, (after Sawing about twice that quantity) it is Not Perfectly clear of Knots, but believe Your Carpenter may find one Side of Each plank to answer Very well, the thickness was not mentioned to me, I have thought proper to have it Sawed Inch and half, apprehending that to be Sufficiently thick.
Mr Digges and I did not agree on any price, as I was Unacquainted with the difficulty of Geting Such Stuff, but can Now Say I had Rather get four times the quantity of common plank, the price of common plank of that thickness and quartered is 8/9 clear of freight, the freight is in proportion with Inch plank at 2/⅌Ct. The price may appear extravagant as common plank is at this time Remarcably low, but as I Shou’d be sorry to be thought Mercenary, Shall be perfectly Satisfyed with Your Setting the price, at What you think Reasonable; the Money you’ll please pay to Capt. Nutter. I am Sir With Singular Esteem yours to Command.

Gilliss Polk

